Name: Commission Regulation (EC) NoÃ 1045/2009 of 4Ã November 2009 amending Regulation (EC) NoÃ 958/2009 fixing an acceptance percentage for the issuing of export licences, rejecting export licence applications and suspending the lodging of export licence applications for out-of-quota sugar
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  international trade;  marketing;  trade
 Date Published: nan

 5.11.2009 EN Official Journal of the European Union L 289/6 COMMISSION REGULATION (EC) No 1045/2009 of 4 November 2009 amending Regulation (EC) No 958/2009 fixing an acceptance percentage for the issuing of export licences, rejecting export licence applications and suspending the lodging of export licence applications for out-of-quota sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007, the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Commission Regulation (EC) No 274/2009 of 2 April 2009 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2009/2010 marketing year (3) has fixed the quantitative limit at 650 000 tonnes. (3) The quantities of sugar covered by applications for export licences exceeded that quantitative limit. Therefore Commission Regulation (EC) No 958/2009 (4) suspended the lodging of applications for out-of-quota sugar export licences for the period 19 October 2009 to 30 September 2010. (4) By amendment of Regulation (EC) No 274/2009, introduced by Commission Regulation (EC) No 1044/2009 (5), the quantitative limit for the exports of out-of-quota sugar in respect of marketing year 2009/2010 was increased by 700 000 tonnes. (5) As the quantitative limit in respect of marketing year 2009/2010 is increased the lodging of applications should once again be possible. (6) Regulation (EC) No 958/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 958/2009, paragraph 3 is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 91, 3.4.2009, p. 16. (4) OJ L 270, 15.10.2009, p. 5. (5) See page 5 of this Official Journal.